Citation Nr: 1805483	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-16 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to an initial disability evaluation in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a generalized anxiety disorder prior to December 26, 2013, and in excess of 70 percent thereafter. 


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1965 and from January 1991 to June 1991.  

This matter is on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran's initial claim of service connection for an acquired psychiatric disorder was granted in a September 2008 Board of Veterans' Appeals (Board) decision.  In the March 2009 rating decision, the Veteran was assigned an initial disability evaluation of 30 percent for this disorder.  

A July 2014 rating decision raised the Veteran's disability evaluation for an acquired psychiatric disorder to 70 percent, effective December 26, 2013.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    


FINDINGS OF FACT

1.  Prior to December 26, 2013, the Veteran's acquired psychiatric disorder manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  As of December 26, 2013, the Veteran's acquired psychiatric disorder manifests with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 30 percent for an acquired psychiatric disorder, prior to December 26, 2013, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability evaluation in excess of 70 percent for an acquired psychiatric disorder, as of December 26, 2013, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by October 2003.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) records have been obtained.  

The Veteran was afforded VA examinations in November 1998, August 2011 and July 2014 to evaluate the severity of his psychiatric disability.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his psychiatric disability in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Increased Ratings 

In the March 2009 rating decision, the RO granted an effective date of March 28, 1995.  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).


Evidence to be considered in the appeal of an initial assignment of a disability evaluation is not limited to that reflecting the current severity of the disorder. Fenderson v. West, 12 Vet. App. 119, (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial rating, the Board has considered all evidence of severity since the effective date for the award of service connection. 

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for his service-connected acquired psychiatric disorder. 

The Veteran's acquired psychiatric disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435.  Under Diagnostic Code 9435, a 30 percent disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when a veteran's unspecified depressive disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Prior to August 4, 2014, VA employed the diagnostic criteria set forth in the Diagnostic and Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 71 and 80 are assigned when if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

Initial Disability Rating in Excess of 30 Percent for PTSD, prior to December 26, 2013

The Veteran contends that his PTSD is more severe than represented by a 30 percent disability evaluation.  

A November 1998 mental disorders examination notes the Veteran was alert and oriented.  It was noted that in January 1998 he had a normal MRI that was ordered due to complaints of memory loss.  The Veteran exhibited a somewhat depressed mood and constricted affect.  The VA examination noted the Veteran had good concentration and memory, fair insight and judgment, and good impulse control.  The Veteran did not have any suicidal or homicidal ideation.  He reported that he did not sleep well and had nightmares.  The examiner diagnosed dysthymia and a GAF score of 75 was assigned.  

In an April 2001 private evaluation from Dr. R. H. for the purposes of securing SSA benefits, the Veteran reported that he did not do any activities outside the house.  Upon examination, he did not make eye contact with the examiner but was cooperative.  He was alert and in contact with reality.  His mood was depressed.  His speech was unremarkable.  He did not have delusions, obsessive ideas, or suicidal or homicidal ideation.  His concentration was impaired, as shown by his inability to recite the months of the year correctly.  PTSD was diagnosed.  

In the SSA form HA-1152 (Medical Source Statement of Ability to Do Work-Related Activities (Mental), the Veteran's psychiatric disorder was found to have a slight impact on his ability to understand and remember short, simple instructions; and to carry out short, simple instructions.  Dr. R. H. found it had a moderate effect on his ability to understand and remember detailed instructions; carry out detailed instructions; make judgments on simple work-related decisions; and respond appropriately to changes in a work setting.  His disability had a marked impact on ability to interact appropriately with the public, with supervisors, with co-workers, and respond to work pressures in a usual work setting.  

In an August 2011 VA Mental Disorders examination the Veteran exhibited symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and circumstantial, circumlocutory or stereotyped speech.  He was married and had three children.  The Veteran reported taking Zolpidem, Clonazepam, and Sertraline.  The VA examiner clinically diagnosed the Veteran with a general anxiety disorder.  The VA examiner noted that the Veteran's acquired psychiatric disorder manifested in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This is contemplated by the 10 percent rating criteria.  A GAF score of 65 was assigned.  

Medical treatment records from San Juan Veterans Affairs Medical Center (VAMC) from May 2000 to October 2008 reflect diagnoses of depression and PTSD.  Mental health progress notes during that time show the Veteran to be alert and oriented, and he consistently denied suicidal or homicidal ideation.  The Veteran was well groomed, well nourished, showed good judgment, good memory, had normal affect, had some panic attacks, and had some depressive ideas.   In October 2005, he had fair insight and a GAF score of 60 was assigned.  A GAF score of 55 was assigned in February 2006.  

After a review of the entire evidence of record, the Board finds that the Veteran's acquired psychiatric disorder symptoms, prior to December 26, 2013, fall within the schedular criteria for a 30 percent criteria.  In reaching this conclusion, the Board considered the Veteran's statements, and submitted buddy statement, regarding the severity of his service-connected acquired psychiatric disorder symptoms.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing anxiousness and indifference towards daily routines.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  These statements are also credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). In this case, the Board finds that the November 1998 and August 2011 VA examination reports and other probative medical treatment records have consistently indicated that the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Significantly, the August 2011 VA examiner noted that the Veteran's symptoms were mild.  The Board finds the SSA record to be less probative because it is inconsistent with the remainder of the evidence of record.  In turn, the Board finds that no higher rating is warranted, and the claim for an initial rating in excess of 30 percent for PTSD, prior to December 26, 2013 is denied.

Entitlement to a Disability Rating in Excess of 70 Percent for an Acquired Psychiatric Disorder, as of December 26, 2013

The Veteran's disability rating for an acquired psychiatric disorder was raised to 70 percent in a July 2014 rating decision, effective December 26, 2013.

The Veteran underwent a VA PTSD examination in July 2014.  The examination confirmed the Veteran's PTSD diagnosis.  The examination was silent for any history of hospitalizations due to an acquired psychiatric disorder, or suicidal or homicidal ideation.  The Veteran exhibited symptoms of  depressed mood, anxiety,  panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively,  chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  During the examination the Veteran appeared anxious, despondent, and tearful at times.  The Veteran was able to communicate with the VA examiner and did not display grossly inappropriate behavior, failure to remember his own name or names of family members, or failure to remember his prior occupation.  However, he reported forgetfulness and relying on his wife to help him remember things.  A GAF score of 65 was assigned.  

After review of the evidence of record, the Board finds that the Veteran's acquired psychiatric disorder symptoms, as of December 26, 2013, fall within the criteria for a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

While the Veteran does exhibit some symptoms contained by the criteria a for a 100 percent disability evaluation, the July 2014 VA examination does not indicate the Veteran has both total occupational and total social impairment.  The Veteran was able to communicate with the VA examiner, recall his own name and names of family members, recall with specificity events from the past, and deemed competent to control his own finances.  The record does not indicate the Veteran has ever been hospitalized due to his acquired psychiatric disorder, or ever posed a danger to himself or others.  He remained married.  Accordingly, a disability rating in excess of 70 percent for an acquired psychiatric disorder is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, depression, and a generalized anxiety disorder, prior to December 26, 2013, is denied.

Entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder, to include PTSD, depression, and a generalized anxiety disorder, as of December 26, 2013, is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


